Citation Nr: 0418642	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a fracture of the thoracic spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran served on active duty from November 1968 to 
November 1988.  Service in Vietnam is indicated by the 
evidence of record. 

In an August 1990 rating decision, the RO granted service 
connection for a thoracic spine disability and assigned a 
noncompensable disability rating.  In April 1999, the RO 
received the veteran's claim for an increase in the 
disability rating.  In a July 1999 rating decision, the RO 
denied the claim for an increased rating.  The veteran 
disagreed with the July 1999 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal in April 2000.  
The veteran testified at a personal hearing in September 
2000.

In an October 2000 rating decision, the RO assigned an 
increased 20 percent disability rating for the veteran's 
thoracic spine disability.  The veteran continued to express 
his disagreement with that rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

In January 2002, the Board remanded this issue for further 
evidentiary development, to include a VA examination.  The 
requested examination was not accomplished, and in July 2003 
the Board again remanded this issue.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which denied an increased 
disability rating.  The case is now back before the Board for 
adjudication.



Issues not on appeal

The Board notes that in a March 2003 decision, the Board 
denied the veteran's claims of entitlement to increased 
disability ratings for his service-connected disabilities of 
the left and right foot and for hearing loss.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2003).  
Accordingly, those issues will be addressed no further 
herein.


FINDING OF FACT

The veteran's thoracic spine disability is manifested by 
complaints of pain and stiffness.  Objective clinical 
findings include range of forward flexion measured to 90 
degrees, muscle strength measured at 5 out of 5, no 
incoordination, no motion problems, and a medical assessment 
that the veteran's symptoms do not truly limit his ability to 
work or significantly influence his activities of daily 
living.  


CONCLUSION OF LAW

The criteria for a higher disability rating for a thoracic 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected thoracic spine disability.  

As an initial matter, that "thoracic spine" and "dorsal 
spine" are synonymous. See Reiber v. Brown, 7 Vet. App. 513, 
515 (1995).  Citing Webster's Medical Desk Dictionary 715 
(1986), the United States Court of Appeals for Veterans 
Claims (the Court) explained that thoracic vertebrae are any 
of the 12 vertebrae dorsal to the thoracic region and 
characterized by articulation with the ribs.]  For the 
purposes of this decision, therefore, the Board will use the 
terms "thoracic" and "dorsal" synonymously.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran has been amply notified 
by correspondence from the RO following the Board's January 
2002 and July 2003 remands, by the language of those remands, 
by the initial July 1999 rating decision, by the December 
1999 statement of the case (SOC), and by the October 2000, 
November 2002 and March 2004 SSOCs, of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

Significantly, the letter sent to the veteran in January 2002 
was specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter specifically identified the evidence deemed by the 
Board in its Remand to be significant to the claim.  It 
further explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

In November 2003, the RO sent the veteran another letter, 
which again detailed the respective responsibilities of VA 
and the veteran under the VCAA.  The veteran was notified by 
means of that letter that VA needed evidence showing that his 
condition had worsened, and he was again notified that VA 
would assist him in obtaining any adequately identified 
medical records or other supportive evidence.  

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim, and properly indicated which portion 
of that information and evidence is to be provided by the 
veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the January 2002 letter requested a response within 60 
days, the November 2003 letter expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by the Secretary within one year 
from the date notice is sent].  

A decision of the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.    

As was noted in the Introduction, the veteran's claim was 
initially denied in a rating decision dated in July 1999, 
prior to the enactment of the VCAA.  As discussed immediately 
above, in January 2002 and in November 2003, the RO provided 
the veteran VCAA notice.  Because the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of Pelegrini.  The 
Board finds that any purported defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2002 and 
November 2003 was not given prior to the initial VA 
adjudication of the claim, after proper notice was provided, 
the case was subsequently readjudicated and SSOCs were 
provided to the veteran in November 2002 and in March 2004, 
respectively.  Moreover, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim; he has in fact responded to the notice 
provided; and the RO has obtained the evidence identified by 
him.  Therefore, to decide the appeal under these 
circumstances would not prejudice the veteran's claim and 
would only amount to a useless expenditure of scarce 
government resources.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in a May 1999 statement, the veteran indicated 
that there were medical treatment records for the previous 
two years at the Indianapolis VA Medical Center.  In 
addition, at the veteran's September 2000 RO hearing, he 
testified that he had been receiving treatment from VA.  By 
letter dated January 2002, the RO requested names and 
addresses of private and VA health care providers who had 
treated the veteran for his claimed disabilities.  The 
veteran replied in February 2002, that he had no further 
evidence to submit.  Following the RO's November 2003 notice 
letter, the veteran replied in December 2003 that he had no 
private medical treatment for his thoracic spine disorder and 
that all of his treatment had been at the Indianapolis VA 
Medical Center.  The RO requested and obtained those records.  

In July 2003, the Board noted that an additional VA 
examination was needed to determine the nature and extent of 
the veteran's back disorder.  In response to the Board's July 
2003 remand the veteran underwent a VA examination, the 
results of which are reported below.

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he did not request a BVA hearing.  The 
veteran was afforded a personal hearing before a RO Hearing 
Officer, in September 2000, the transcript of which is of 
record.  The veteran's representative has submitted written 
argument in his behalf.  See 38 C.F.R. § 3.103 [due process].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry. Accordingly, the Board will proceed to a decision on 
the merits.   

Relevant law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings]. 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003)  [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations]. 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating]. 

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected thoracic spine disability.  He essentially 
contends that the symptomatology associated with his thoracic 
spine disability is more severe than is contemplated by the 
currently assigned rating.

Mittleider concerns

The Board is presented with a record on appeal which 
demonstrates that, in addition to a disorder of the thoracic 
spine, the veteran has been diagnosed with a disorder of the 
lumbar spine.  The lumbar spine disorder is not service 
connected and its symptoms are therefore not to be considered 
in the Board's evaluation of the thoracic spine.  However, 
the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Accordingly, the Board will consider only those symptoms 
associated with the thoracic spine.  However, to the extent 
that such differentiation in symptoms cannot be supported in 
the medical evidence, the Board will assume that such 
symptoms are attributable to the service connected 
disability.  The Board notes that, in practice, there appears 
to be no significant problem in differentiating symptoms.  As 
will be discussed below, under the former version of the 
rating schedule, the lumbar and thoracic symptoms are 
considered separately, and thus the separate range of motion 
measurements contained in the record are easily applied.  
Under the current regulations, lumbar and thoracic spine 
motion are considered together.  However, even considering 
lumbar limitation of motion as part of the service connected 
disorder, as discussed in detail below the requirements for a 
higher rating are not met.  

Revised rating criteria

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment is 
effective September 26, 2003.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003); VAOGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  

The Board notes that the veteran was provided with the 
amended regulations in the March 2004 SSOC.  Accordingly, 
there is no prejudice to the veteran in deciding this appeal 
based on those regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].

Assignment of diagnostic code 

The veteran has a history of a thoracic spine vertebral 
fracture, with current dextroscoliosis in the upper dorsal 
vertebral area and degenerative changes.  The veteran's 
service-connected thoracic spine disability was rated under 
the former schedular criteria as 20 percent disabling under 
Diagnostic Codes 5285 [residuals of vertebra fracture] and 
5291 [limitation of motion, dorsal spine].  The October 2000 
RO rating decision which assigned the disability rating 
indicated that 20 percent rating encompassed 10 percent for 
moderate limitation of motion of the thoracic spine and 10 
percent for demonstrable deformity of the vertebra.  The 
disability is currently evaluated 20 percent disabling under 
the General Rating Formula for Disease or Injuries of the 
Spine, effective after September 26, 2003.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).
  
The Board notes that the evidence does not support a rating 
for intervertebral disc syndrome under the former Diagnostic 
Code 5293 or the current Diagnostic Code 5243.  
Intervertebral disc syndrome has not been diagnosed or 
suggested in the medical evidence, and there is no evidence 
of neurological deficits.  The October 2003 VA examination 
showed that sensation was intact and reflexes were symmetric.  

(i.) Former rating schedule

Under the former version of the rating schedule, the veteran 
is currently rated under Diagnostic Codes 5285 [vertebral 
fracture residuals] and 5291 [limitation of motion, dorsal 
spine].  These codes most appropriately encompass the 
veteran's service-connected thoracic spine disability, which 
includes limitation of motion and arguably also evidence of 
deformity.  Diagnostic Code 5285 includes a provision that, 
where a rating less than 60 percent is assigned, a rating in 
accordance with definite limited motion or muscle spasm is to 
be added to a 10 percent rating for demonstrable deformity of 
vertebral body.  Diagnostic Code 5291 deals specifically with 
limited motion of the dorsal spine, and is therefore most 
appropriate in evaluating limited motion in conjunction with 
Diagnostic Code 5285.  

As stated above, there is evidence of arthritis associated 
with the veteran's service connected condition; however, the 
Board notes that Diagnostic Code 5003 [arthritis, 
degenerative (hypertropic or osteoarthritis)] merely rates as 
limitation of motion of the joint affected, i.e., Diagnostic 
Code 5291, so its application would not change the outcome of 
the case.  Diagnostic Code 5003 also provides a 10 percent 
rating where limitation of motion cannot be objectively 
confirmed; however, in this case, limitation of motion of the 
thoracic spine has been acknowledged by the RO and already 
equals 10 percent.  Indeed, it appears that Diagnostic Code 
5003 is framed in terms of either/or [x-ray evidence of 
arthritis and limitation of motion] while the application of 
Diagnostic Codes 5285 and 5291 allow for both manifestations 
to be separately rated.  Therefore, Diagnostic Code 5003 is 
not more favorable to the veteran than Diagnostic Code 5291, 
and for the reasons stated above, is not as appropriate.

In short, the Board can identify no more appropriate 
diagnostic code or combination of codes that have been 
identified by the RO.  The veteran has not suggested that any 
other Diagnostic Codes may be more appropriately applied.  
Accordingly, in its consideration of the former rating 
schedule, the Board will apply Diagnostic Codes 5285 and 
5291.

(ii.) Current rating schedule

Given the diagnosis of vertebral fracture, under the current 
version of the rating schedule, Diagnostic Code 5235 
[vertebral fracture or dislocation] would appear to be the 
most appropriate Diagnostic Code.  While Diagnostic Code 5242 
[degenerative arthritis of the spine] is also arguably 
appropriate, the February 2004 VA examiner stated that there 
is currently only minimal osteophyte formation up and down 
the spine.  Moreover, under the current schedule, all 
disorders of the spine, including arthritis and vertebral 
fractures, are rated under the same criteria.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, in its 
consideration of the current version of the rating schedule, 
the Board will apply Diagnostic Code 5235.

With respect to Note (1) under Diagnostic Code 5235, which 
requires separate evaluation of associated objective 
neurologic abnormalities, the Board again notes that the 
record contains no evidence of neurologic abnormalities and 
the veteran has not described any such impairment, so such 
separate rating is not called for in this case.  

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the overall level of symptomatology 
associated with his thoracic spine disorder is not consistent 
with that enumerated for a higher rating under either the 
former or the current schedular criteria.  

(i.) Former rating schedule

The version of Diagnostic Code 5285 [vertebral fracture 
residuals] in effect prior to September 26, 2003 provides the 
following levels of disability:

100 % With cord involvement, bedridden, or requiring 
long leg braces;

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

60 % Without cord involvement; abnormal mobility 
requiring neck brace (jury mast);

In other cases, rate in accordance with definite limited 
motion or muscle spasm by adding a 10 percent rating for 
demonstrable deformity of vertebral body;  

NOTE: Both under ankylosis and limited motion, rating 
should not be assigned for more than one segment by 
reason of involvement of only the first or last 
vertebrae of an adjacent segment.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

The version of Diagnostic Code 5291 in effect prior to 
September 26, 2003 provides the following levels of 
disability:

Spine, limitation of, dorsal:

10%  Severe;

10%  Moderate;

0%  Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).

The veteran is currently receiving the maximum 10 percent 
rating available for limitation of thoracic spine motion.  As 
explained by the RO in October 2002, that combined with the 
10 percent assigned under Diagnostic Code 5285 for residuals 
of a vertebral fracture accounts for his currently assigned 
20 percent rating.  A higher rating therefore cannot be 
assigned under the former version of the schedule on the 
basis of limitation of motion of the thoracic spine.  

A higher rating is available under the former Diagnostic Code 
5285 for residuals of a vertebral fracture; however, such a 
rating requires evidence of abnormal mobility requiring neck 
brace (jury mast) for a 60 percent rating, or a showing of 
spinal cord involvement, and that the veteran is bedridden or 
requiring long leg braces for the 100 percent level.  There 
is no medical evidence of record showing abnormal mobility of 
the spine, or that the veteran requires a neck brace; nor 
does the veteran so contend.  The veteran's range of motion 
was found to be quite good by the October 2003 examiner, and 
was described as excellent by the same physician in February 
2004.  Moreover, the October 2003 examiner further found that 
the veteran had no motion problems.  The July 2000 VA 
examiner reported that no special bracing was required for 
the upper back.

There is similarly no evidence of spinal cord involvement, 
the use of leg braces or that the veteran is bedridden.  
Indeed, the July 2000 examiner reported that the veteran's 
symptoms did not seem to influence his activities of daily 
living significantly.  The October 2003 examiner reported 
that the veteran's symptoms did not truly limit his ability 
to work.  He reported that the veteran was quite strong, had 
no motion problems, and that he had no signs or symptoms at 
the time of the examination.  

The veteran expressed concern to the October 2003 examiner 
that he is having increasing deformity of the thoracic spine; 
however, examination of the back showed that it was 
clinically straight.  The examiner found no visual 
demonstrable deformity of his thoracic spine per physical 
examination; however, an old radiograph performed in April 
2002 was interpreted to show dextroscoliosis of the upper 
half of the dorsal vertebrae, described as "slight," with 
early osteophyte formation.  The July 2000 VA examiner also 
noted that there was no obvious deformity of the thoracic 
spine.

It this appears from objective clinical evaluation that 
deformity of the veteran's thoracic spine, although 
undoubtedly demonstrable, is not significant.  In any event, 
under the former Diagnostic Code 5285 10 percent is the 
maximum, and only, rating available for demonstrable 
deformity of the vertebra.   

(ii.) Current rating schedule

The current schedule for evaluating disorders of the spine 
provides the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar 
spine;

40%  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical 
spine;

20%  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

10%  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome

See 38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5243 
(2003)

The veteran's dorsal spine disability is currently evaluated 
20 percent disabling, so that will be the Board's starting 
point. 

Under the current version of the rating schedule, a 30 
percent rating is only assigned for restricted forward 
flexion of the cervical spine.  The disability here under 
consideration involves the thoracic spine, not the cervical 
spine; service connection is not in effect for the cervical 
spine and a cervical spine disorder has not been diagnosed.  
Therefore, the 30 percent level is not for application in 
this case.  

The next higher rating that can be assigned for thoracic 
spine disability is 40 percent.  A rating at that level 
requires that forward flexion of the thoracolumbar spine is 
restricted to 30 degrees or less; or that there is favorable 
ankylosis of the entire thoracolumbar spine.  

The veteran was afforded a full VA examination to assess his 
thoracic spine disorder in October 2003.  The veteran's range 
of motion was described as "actually quite good."  He was 
able to forward flex to 90 degrees, getting his fingertips to 
the ground.  The Board notes that 90 degrees is considered 
normal forward flexion under the rating schedule, see Note 
(2) supra.  The veteran had hyperextension to 
20 degrees, lateral bending to 30 degrees, bilaterally and 
lateral rotation to 45 degrees, bilaterally.  After reviewing 
x-rays of the veteran's spine in February 2004, the same 
examiner described the veteran's range of motion as 
"excellent."  The Board finds that the veteran's level of 
function, as demonstrated by these findings, clearly exceeds 
that contemplated for a 40 percent rating; and indeed, 
exceeds that contemplated for any compensable rating.  

Clinical findings prior to October 2003 appear to be based on 
the former rating schedule, which measured range of flexion 
for the thoracic spine in isolation.  These findings cannot 
be interpreted with respect to the current schedule (which 
measures flexion of the entire thoracolumbar spine).  
However, a June 2000 VA examination shows that the veteran 
had forward flexion down to within approximately six inches 
from the floor.  This is similar to the results in October 
2003, where the veteran was able to touch his fingertips to 
the ground and was found by the examiner to have "quite 
good" range of motion.  A February 2004 clinical note shows 
that the veteran has flexion to within two inches of the 
floor.

The objective evidence of evidence thus demonstrates normal, 
or close to normal, forward flexion and in any event 
limitation which is not close to that which would allow for 
the assignment of a 40 percent rating.  Ankylosis has not 
been identified.  Accordingly, based on the evidence of 
record, the Board can find no basis on which to award a 
higher rating under the current rating criteria.  

The Board has considered the Court's holding in Mauerhan, 16 
Vet. App. 436, which provides that, the use of the term "such 
as" in the rating criteria demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating.  However, Mauerhan 
dealt with the rating schedule governing mental disorders.  
In the case of Diagnostic Code 5235, no such qualifiers are 
used.  The criteria enumerated under the current schedule for 
rating disorders of the spine are unambiguous.  When terms of 
regulation are unambiguous, "no further inquiry is usually 
required".  See Mauerhan, 16 Vet. App. at 442, citing Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999).  See also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) [the Board's consideration 
of factors which are wholly outside the rating criteria 
provided by the regulations is error as a matter of law].

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected thoracic 
spine symptomatology.  The veteran's contentions essentially 
present a picture of pain and stiffness which can be brought 
on by activity or by sitting or lying in bed, and which 
limits his normal activities.  The Board has no reason to 
doubt that the service-connected disability causes him 
discomfort and limits him in some ways.  Such symptoms are, 
however, contemplated in the currently assigned 20 percent 
rating.  For reasons discussed above, the medical evidence 
shows that more severe symptoms consistent with the 
assignment of higher ratings are not present.  The clinical 
reports discussed above portray rather mild symptoms with 
little restriction of motion.

In sum, the Board has reviewed the evidence and applied it to 
both the current and former versions of the rating schedule.  
For the reasons stated, the Board concludes that the evidence 
simply does not support a rating higher than 20 percent under 
either version of the rating schedule.  

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.49 (2003).  See DeLuca, supra.  

In his September 2000 hearing, the veteran stated that yard 
work and housework caused pain and limited motion.  However, 
he also stated that pain was not specifically associated with 
motion, but was more constant.  Moreover, he stated that 
sedentary activity such as sitting for more than 30 minutes 
and driving brought on symptoms.  In a February 2002 
statement, the veteran stated that he could wake up with a 
very painful back for no reason at all.

In the October 2003 examination report, the veteran stated 
that activity did cause an increase in symptoms.  However, 
the examiner reported that range of motion exercises did not 
cause him much discomfort.  His muscle strength is 5 out of 
5.  Indeed, the examiner noted that the veteran had no signs 
or symptoms at the time of the examination.  While he stated 
that he believed the veteran's report of pain was true, he 
also stated that it does not limit his ability to work; he is 
quite strong; he is not uncoordinated; and he has no motion 
problems.  

The July 2000 examiner reported that the veteran complained 
of pain with any sort of heavy lifting.  Moreover, he stated 
that it does not seem to influence his activities of daily 
living significantly.

Although the Board has no reason whatsoever to doubt the 
veteran's reports of pain, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.49 require associated limitation of 
function.  None has been demonstrated clinically, and indeed 
the veteran has pointed to no manifestations of his 
disability which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003).  
Accordingly, the Board finds that the evidence does not 
support a higher disability evaluation on the basis of 
additional functional loss due to pain or otherwise under 38 
C.F.R. §§ 4.40, 4.45 and 4.59(2003).

Extraschedular ratings

In the March 2004 SSOC, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected thoracic spine disorder.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected thoracic 
spine disorder results in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  The evidence indicates just the opposite.  The 
July 2000 VA examiner reported that the veteran had not 
missed any work due to back pain, and stated that it does not 
seem to influence his activities of daily living 
significantly.  There is no evidence of any hospitalization 
for thoracic spine treatment.  

The Board additionally notes that a certain degree of 
occupational impairment is contemplated in the rating 
currently assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is no evidence of an extraordinary clinical picture, 
such as repeated surgery on the thoracic spine.  The July 
2000 VA examiner reported that the veteran had not had 
surgery for the upper back.  The April 2002 VA examiner also 
noted that the veteran had not had surgery.  The Board has 
been unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected thoracic 
spine disorder does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected thoracic spine disorder.  
The benefit sought on appeal is accordingly denied.


ORDER

The claim of entitlement to an increased evaluation for the 
service-connected thoracic spine disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

